     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 1 of 18




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

TYRONYA WATSON,                   )
Plaintiff                         )
                                  )         Civil Action No.
v.                                )
                                  )
TRANS UNION, LLC;                 )
EQUIFAX INFORMATION               )
SERVICES, LLC; EXPERIAN           )
INFORMATION SOLUTIONS,            )
INC.; UNITED STATES               )
DEPARTMENT OF EDUCATION;)
And BETSEY DEVOS, in her          )
Official capacity as Secretary of )
Education,                        )
Defendants                        )


    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

                         I.    INTRODUCTION

   1) This is an action for equitable relief, declaratory relief, actual damages,

statutory damages, punitive damages, attorney’s fees and costs brought by Plaintiff

Tyronya Watson (“Plaintiff”), an individual consumer, against Trans Union, LLC

“Trans Union”), Equifax Information Services, LLC (“Equifax”), Experian

Information Solutions, Inc. (“Experian”), and the United States Department of

Education (“Department”) for violations of the Fair Credit Reporting Act, 15 U.S.C.

§§ 1681 et seq. (“FCRA”). Plaintiff also brings this action for declaratory and
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 2 of 18




injunctive relief plus costs and attorney’s fees against United States Department of

Education (“Department”) and Secretary of Education Betsey DeVos (“Secretary”)

in her official capacity for agency actions, findings, and conclusions which were

arbitrary, capricious, an abuse of discretion, and not in accordance with the law.

Plaintiff appeals the Department’s final agency action to this United States District

Court pursuant to the Administrative Procedures Act, 5 U.S.C. § 706 (“APA”).

Plaintiff seeks a declaratory judgment that Plaintiff was the victim of a crime of

identity theft.

   2) Plaintiff’s name and identity were used without her authorization to

fraudulently sign multiple federally backed student loans. Plaintiff has attempted to

have the Department of Education stop attempting to collect the loans which were

fraudulently taken out in her name. Defendants have refused to remove the false

information from Plaintiff’s credit reports despite Plaintiff’s disputes. The

Department has seized Plaintiff’s income tax refunds and failed to properly

discharge the student loans which were the product of identity theft.

                         II. JURISDICTION & VENUE

   3) Subject matter jurisdiction of this court arises under 15 U.S.C. § 1692k(d), 15

U.S.C. § 1681p, and 28 U.S.C. §§ 1331, 1337, 1361




                                     Page 2 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 3 of 18




   4) The relief requested herein against the Department is authorized by the APA,

5 U.S.C. §§ 702-706, the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the

All Writs Act, 28 U.S.C. § 1651.

   5) Venue in this district is proper in that the Plaintiff resides here, Defendants

transact business here, the conduct complained of occurred here, and pursuant to 28

U.S.C. § 1391(b) as a substantial portion of the events transpired in this district.

                                    III. PARTIES

   6) Plaintiff is a natural person residing in Gwinnett County, Georgia.

   7) Equifax Information Services, LLC (“Equifax”) is a Georgia corporation with

its principal place of business in the state of Georgia. Equifax does business in this

judicial district. Equifax is a nationwide consumer reporting agency (“CRA”) as

defined by 15 U.S.C. § 1681a(f). Equifax regularly engages in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing “consumer reports” as defined at 15 U.S.C. § 1681a(f) to third

parties. Equifax disburses such consumer reports to third parties of contract for

monetary compensation. Equifax maintains its registered office at 1550 Peachtree

Street, NW, Atlanta, Georgia 30309 and names its registered agent as Lisa Stockard.

Equifax can be served with Summons and a copy of this Complaint at this address.




                                      Page 3 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 4 of 18




   8) Alternatively, Equifax may be served by personal or substitute service

pursuant to the Federal Rules of Civil Procedure and the laws of Georgia as

applicable.

   9) Trans Union is a Delaware limited liability company with its principal place

of business in the state of Illinois. Trans Union does business in this judicial district.

Trans Union is a nationwide consumer reporting agency (“CRA”) as defined by 15

U.S.C. § 1681a(f). Trans Union regularly engages in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of

furnishing “consumer reports” as defined at 15 U.S.C. § 1681a(f) to third parties.

Trans Union disburses such consumer reports to third parties of contract for

monetary compensation.

   10)        Trans Union maintains its registered office at 40 Technology Parkway

South, Suite 300, Norcross, Georgia 30092 and names its registered agent as Prentice

Hall Corporation System. Trans Union can be served with Summons and a copy of

this Complaint at this address.

   11)        Experian is incorporated under the laws of Ohio, and has its

headquarters at 475 Anton Boulevard, Costa Mesa, CA 92626. Experian does

business in this judicial district. Experian is a nationwide consumer reporting

agency (“CRA”) as defined by 15 U.S.C. § 1681a(f). Experian regularly engages in

                                       Page 4 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 5 of 18




the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing “consumer reports” as defined at 15 U.S.C.

§ 1681a(f) to third parties. Experian disburses such consumer reports to third parties

of contract for monetary compensation. Experian maintains a registered agent in

Georgia, CT Corporation System, 289 S Culver Street, Lawrenceville, GA 30046.

Experian can be served with Summons and a copy of this Complaint at this address.

   12)       The United States Department of Education is a federal agency

headquartered in the District of Columbia with its principal office located at 400

Maryland Avenue, SW, Washington, D.C. 20202.

   13)       Secretary Betsey DeVos is sued solely in her official capacity as

Secretary of Education, in which capacity she has the ultimate responsibility for the

activities of the Department, including the actions complained of herein. Secretary

maintains an office at 400 Maryland Avenue, SW, Washington, D.C. 20202.

                                     IV. FACTS

   14)        Plaintiff is a natural person.

   15)       The debt which is the subject of this lawsuit is a consumer debt,

specifically student loans.




                                      Page 5 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 6 of 18




   16)       Between May of 2009 and August of 2011, a series of seven federally

backed student loans were taken out in Plaintiff’s name without her knowledge or

authorization. (The loans are referred to herein as the “Loans.”)

   17)       Plaintiff did not receive any benefit from the proceeds of the Loans.

   18)       The Loans were signed with electronic signatures.

   19)       The Loans were taken out in the name of “Tyronzya Watson.”

Plaintiff’s name is Tyronya Watson.

   20)       The Loans were used to attend the following colleges: University of

Phoenix; Grand Canyon University; Columbia College; Ashford University; and

Southern New Hampshire University.

   21)       All of the colleges which received the Loans are schools which provide

online classes. All of the colleges which received the Loans have a remarkably high

dropout rates. A common pattern in federally backed loans which are the product of

identity theft is that they are used for online schools with a high dropout rate. Upon

information and belief, the fraudulent loans are used to register in online schools and

then dropout quickly to receive a refund of the federally backed loans.

   22)       Plaintiff did not attend any of these colleges or any other college.

   23)       Plaintiff did not graduate high school.




                                      Page 6 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 7 of 18




   24)         In 2019, Plaintiff discovered the Loans while reviewing her credit

information.

   25)         On or about February 28, 2019, Plaintiff filed a police report with the

Gwinnett County Sheriff’s Office to report identity theft (herein, “Police Report”).

   26)         Plaintiff has repeatedly attempted to contact servicers, collection

agencies, and the Department directly to report that the Loans were the product of

identity theft.

   27)         The Department has continued to attempt to collect payment for the

Loans from Plaintiff despite Plaintiff providing copies of her Police Report.

   28)         The Department placed a treasury offset on Plaintiff’s income tax

refund in spring of 2019.

   29)         In June of 2019, Plaintiff submitted an application for discharge of the

Loans due to false certification to the Department (herein, the “Discharge

Application”).

   30)         On or about July 17, 2019, the Department sent Plaintiff a letter (herein,

the “Denial Letter”) stating that the Department had denied Plaintiff’s Discharge

Application. The Denial Letter stated that the Department had concluded that “the

personal and electronic information on the loan documents” was Plaintiff’s and that




                                       Page 7 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 8 of 18




this included, but was not limited to Plaintiff’s “address, driver’s license and

personal references.”

   31)        The Denial Letter was addressed to “Tyronzya” Watson.

   32)        The address listed on the Loans was an address which Plaintiff never

resided.

   33)        The Department could not have relied upon Plaintiff’s driver’s license

because Plaintiff’s driver’s license states her name correctly as Tyronya Watson, not

“Tyronzya.”

   34)        The Department never contacted the alleged references on the

applications for the Loans.

   35)        Upon information and belief, the Department maintains a de facto

policy of refusing to process discharges for identity theft claims on federally backed

student loans.

   36)        Upon information and belief, the Department grants less than one

percent of discharge applications for identity theft complaints on federally backed

student loans.

   37)        In February of 2020, Plaintiff sent a dispute letter to the credit reporting

agencies Equifax, Trans Union, and Experian (herein, the “February Dispute

Letter”).

                                       Page 8 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 9 of 18




   38)        The February Dispute Letter stated that the information being reported

by the Department and concerning the Loans was inaccurate and the Loans were the

product of identity theft.

   39)        The February Dispute Letter stated that certain telephone numbers and

addresses on Plaintiff’s credit report were inaccurate.

   40)        Experian forwarded Plaintiff’s February Dispute Letter to the

Department.

   41)        Trans Union forwarded Plaintiff’s February Dispute Letter to the

Department.

   42)        Equifax forwarded Plaintiff’s February Dispute Letter to the

Department.

   43)        The Department performed an investigation of the dispute and sent the

results of their investigation to Experian.

   44)        The Department performed an investigation of the dispute and sent the

results of their investigation to Trans Union.

   45)        The Department performed an investigation of the dispute and sent the

results of their investigation to Equifax.

   46)        Equifax, Experian, and Trans Union left the Loans as reported by the

Department on Plaintiff’s credit report after Plaintiff’s February Dispute Letter.

                                      Page 9 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 10 of 18




   47)       Equifax did not place an identity theft block on Plaintiff’s credit report

in response to the Plaintiff’s February Dispute Letter.

   48)       Equifax’s official policy is to not place blocks on identity theft disputes

related to student loans, but rather send the disputes to the furnisher for verification

upon which Equifax relies.

   49)       Trans Union did not place an identity theft block on Plaintiff’s credit

report in response to the Plaintiff’s February Dispute Letter.

   50)       Experian did not place an identity theft block on Plaintiff’s credit report

in response to the Plaintiff’s February Dispute Letter.

   51)       In June of 2020, Plaintiff submitted a second dispute letter to Experian,

Equifax, and Trans Union again disputing the Loans as reported on her credit report

(herein, the “June Dispute Letter”). Plaintiff also attached a copy of the Police

Report.

   52)       Plaintiff sent the June Dispute Letter and Police Report via certified

mail/ return receipt to Trans Union, Equifax, and Experian.

   53)       Plaintiff incurred out of pocket expenses for postage to send the June

Dispute Letter as a direct and proximate injury as a result of the behavior of Trans

Union, Equifax, Experian, and the Department.

   54)       Experian forwarded Plaintiff’s June Dispute Letter to the Department.

                                     Page 10 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 11 of 18




   55)        Trans Union forwarded Plaintiff’s June Dispute Letter to the

Department.

   56)        Equifax forwarded Plaintiff’s June Dispute Letter to the Department.

   57)        The Department performed an investigation of the dispute and sent the

results of their investigation to Experian.

   58)        The Department performed an investigation of the dispute and sent the

results of their investigation to Trans Union.

   59)        The Department performed an investigation of the dispute and sent the

results of their investigation to Equifax.

   60)        Equifax, Experian, and Trans Union left the Loans as reported by the

Department on Plaintiff’s credit report after Plaintiff’s June Dispute Letter.

   61)        Equifax did not place an identity theft block on Plaintiff’s credit report

in response to the Plaintiff’s June Dispute Letter.

   62)        Trans Union did not place an identity theft block on Plaintiff’s credit

report in response to the Plaintiff’s June Dispute Letter.

   63)        Experian did not place an identity theft block on Plaintiff’s credit report

in response to the Plaintiff’s June Dispute Letter.

   64)        Plaintiff’s credit information including inaccurate information about

the Loans has been published to third parties by Equifax.

                                      Page 11 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 12 of 18




   65)       Plaintiff’s credit information including inaccurate information about

the Loans has been published to third parties by Experian.

   66)       Plaintiff’s credit information including inaccurate information about

the Loans has been published to third parties by Trans Union.

   67)       Plaintiff has suffered emotional distress including but not limited to

embarrassment, annoyance, loss of sleep, loss of hope, and humiliation as a result of

Defendants’ behavior.

   68)       Plaintiff’s emotional distress can be verified by a witness.

   69)       Plaintiff has had erroneous information about her credit history

reported to third parties.

   70)       Plaintiff has suffered loss of funds including treasury offsets, postage,

and uncompensated time away from work to consult with an attorney as a result of

Defendants’ behavior.

                             V. CAUSES OF ACTION

                   I. VIOLATIONS OF THE FCRA BY EQUIFAX

                    [15 U.S.C. §§ 1681c-2, 1681i, and 1681e(b)]

   71)       Plaintiff reincorporates paragraphs 1 through 70 herein.




                                    Page 12 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 13 of 18




   72)       Equifax willfully and/or negligently violated 15 U.S.C. § 1681c-2 by

failing to block the reporting of any information in the file of a consumer that the

consumer identifies as information that resulted from an alleged identity theft.

   73)       Equifax willfully and/or negligently violated 15 U.S.C. § 1681i by

failing to conduct a reasonable reinvestigation to determine whether the information

about the Loans Plaintiff disputed was inaccurate and correct the current status of

the disputed information, or delete the item from Plaintiff’s credit file.

   74)       Equifax willfully and/or negligently violated 15 U.S.C. § 1681e(b) by

failing to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates when it verified

the information about the Loans which Plaintiff had disputed.

   75)        As a result of Equifax’s violations of §§ 1681c-2, 1681i and 1681e(b),

Plaintiff has suffered actual damages not limited to out-of-pocket expenses and

emotional distress. Plaintiff is therefore entitled to recover actual damages under 15

U.S.C. §§ 1681n and 1681o.

   76)        Equifax’s actions and omissions were willful, rendering it liable for

punitive damages and/or statutory damages pursuant to 15 U.S.C. § 1681n.

   77)        Plaintiff is entitled to recover costs and attorney’s fees from Equifax

pursuant to 15 U.S.C. §§ 1681n and 1681o.

                                     Page 13 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 14 of 18




                II. VIOLATIONS OF THE FCRA BY TRANS UNION

                    [15 U.S.C. §§ 1681c-2, 1681i, and 1681e(b)]

   78)       Plaintiff reincorporates paragraphs 1 through 70 herein.

   79)       Trans Union willfully and/or negligently violated 15 U.S.C. § 1681c-2

by failing to block the reporting of any information in the file of a consumer that the

consumer identifies as information that resulted from an alleged identity theft

   80)       Trans Union willfully and/or negligently violated 15 U.S.C. § 1681i by

failing to conduct a reasonable reinvestigation to determine whether the information

about the Loans Plaintiff disputed was inaccurate and correct the current status of

the disputed information, or delete the item from Plaintiff’s credit file.

   81)        Trans Union willfully and/or negligently violated 15 U.S.C. § 1681e(b)

by failing to follow reasonable procedures to assure maximum possible accuracy of

the information concerning the individual about whom the report relates when it

verified the information about the Loans which Plaintiff had disputed.

   82)        As a result of Trans Union violations of §§ 1681c-2, 1681i, and

1681e(b), Plaintiff has suffered actual damages not limited to out-of-pocket

expenses and emotional distress. Plaintiff is therefore entitled to recover actual

damages under 15 U.S.C. §§ 1681n and 1681o.




                                     Page 14 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 15 of 18




   83)        Trans Union’s actions and omissions were willful, rendering it liable

for punitive damages and/or statutory damages pursuant to 15 U.S.C. § 1681n.

   84)        Plaintiff is entitled to recover costs and attorney’s fees from Trans

Union pursuant to 15 U.S.C. §§ 1681n and 1681o.

                 III. VIOLATIONS OF THE FCRA BY EXPERIAN

                    [15 U.S.C. §§ 1681c-2, 1681i, and 1681e(b)]

   85)       Plaintiff reincorporates paragraphs 1 through 70 herein.

   86)       Experian willfully and/or negligently violated 15 U.S.C. § 1681c-2 by

failing to block the reporting of any information in the file of a consumer that the

consumer identifies as information that resulted from an alleged identity theft.

   87)       Experian willfully and/or negligently violated 15 U.S.C. § 1681i by

failing to conduct a reasonable reinvestigation to determine whether the information

about the Loans Plaintiff disputed was inaccurate and correct the current status of

the disputed information, or delete the item from Plaintiff’s credit file.

   88)       Experian willfully and/or negligently violated 15 U.S.C. § 1681e(b) by

failing to follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates when it verified

the information about the Loans which Plaintiff had disputed.




                                     Page 15 of 18
    Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 16 of 18




   89)       As a result of Experian violations of §§ 1681c-2, 1681i, and 1681e(b),

Plaintiff has suffered actual damages not limited to out-of-pocket expenses and

emotional distress. Plaintiff is therefore entitled to recover actual damages under 15

U.S.C. §§ 1681n and 1681o.

   90)       Experian’s actions and omissions were willful, rendering it liable for

punitive damages and/or statutory damages pursuant to 15 U.S.C. § 1681n.

   91)       Plaintiff is entitled to recover costs and attorney’s fees from Experian

pursuant to 15 U.S.C. §§ 1681n and 1681o.

IV. VIOLATIONS OF THE ADMINISTRATIVE PROCEDURES ACT (“APA”) BY

                      THE DEPARTMENT OF EDUCATION

                                [5 U.S.C. § 706(b)]

   92)       Plaintiff incorporates paragraphs 1 through 70 herein.

   93)       The APA provides a cause of action in federal district court for any

person aggrieved by final agency action. See 5 U.S.C. §§ 702-704.

   94)       The APA provides that the reviewing court shall hold unlawful and set

aside agency action, findings, and conclusions found to be arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law. Id. § 706(2)(A). The

court must also set aside agency actions, findings, and conclusions found to be in




                                    Page 16 of 18
     Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 17 of 18




excess of statutory jurisdiction, authority, or limitations, or short of statutory right.

Id. § 706(2)(C).

   95)         The Department’s own guidance on identity theft discharges states

that “the Secretary determines whether to grant a request for discharge under this

section by reviewing the request and sworn statement in light of information

available from the Secretary's records and from other sources, including guaranty

agencies, State authorities, and cognizant accrediting associations.” 34 C.F.R.

685.215(d).

   96)        The Department’s decisions to deny Plaintiff’s requests for discharge

were arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.

                                VI. TRIAL BY JURY

   97)        Plaintiff is entitled to and hereby demands a trial by jury.

                               VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment be entered against the Defendants as

follows:

      a)      That Plaintiff be awarded statutory, actual, and punitive damages;

      b)      That Plaintiff be awarded the expenses of litigation including a

      reasonable attorney’s fee;

                                      Page 17 of 18
    Case 1:20-cv-03718-MHC-RDC Document 1 Filed 09/09/20 Page 18 of 18




      c)    That the Court permanently enjoin any further collection on the Loans

      by any party;

      d)    That the Court require all funds collected by Defendant on the Loans

      be returned to Plaintiff;

      e)    Plaintiff seeks a declaratory judgment pursuant to 34 C.F.R. 685.215

      that Plaintiff was the victim of a crime of identity theft;

      f)    That the Court grant such further and additional relief as is just in the

      circumstances.

Respectfully submitted this 9th day of September, 2020.


                                        ARMOR LAW, LLC
                                        /s/ Chris Armor
                                        Christopher N. Armor
                                        Georgia Bar No. 614061
                                        P.O. Box 451328
                                        Atlanta, GA 31145
                                        Phone 470-990-2568
                                        Fax 404-592-6102
                                        chris.armor@armorlaw.com
                                        Plaintiff’s Attorney




                                     Page 18 of 18
